Citation Nr: 0007750	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-20 631	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals of 
frozen feet, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1943 to December 1945 and from March 1948 to April 
1948.  He was a prisoner-of-war (POW) in Germany from January 
1945 to April 1945.  

2.  On April 23, 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's calim of entitlement to an evaluation in 
excess of 10 percent for residuals of frozen feet.

3.  The veteran appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims which vacated the 
Board's decision and remanded the claim for further action 
consistent with its May 5, 1999 order.

4.  On February 29, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, San 
Diego, California, that the veteran died on 
September [redacted], 1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



